DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/20 is being considered by the examiner.

				Claim Status
Claims 25-44 are pending and are examined and claims 1-24 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 37, “porosity from about 0.2 micrometers to 3 micrometers” is unclear in that porosity is a ratio. It can be measure of (total pore volume OR pores)/total volume. Examiner interprets porosity to mean pore size of the filter which would be micrometers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 27, 28, 29, 30, 31, 32, 33, 34, 38, 42, 43, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumaresq-Lucas (US Pub 2001/0007062).

Regarding Claim 25, Dumaresq-Lucas teaches a fluid extraction device, comprising: a fluid passage and a porous medium in said fluid passage ([0010] The filter membrane may be flexible such that at least a portion of it is moved inwardly of the syringe when fluid is sucked into the syringe to open a passage and permit fluid to by-pass the filter membrane, the portion being moved back to close the passage prior to fluid being expelled from the syringe such that the fluid must pass through the filter membrane.), wherein said porous medium is capable of moving between a first position to open a space adjacent to said porous medium and a second position to close said space adjacent to said porous medium ([0031] Referring now to FIG. 9, a third 


Claim 27, Dumaresq-Lucas teaches the fluid extraction device of claim 25, wherein said fluid extraction device further comprises a proximal fitting (a second valve seat 20), a distal fitting (the first annular member 16), and a chamber therebetween (See section where downward arrows are in Fig. 2), wherein said chamber is in fluid communication with said fluid passage (surfaces of each of the proximal fitting and distal fittings would each have a proximal surface and a distal surface), wherein said chamber comprises a proximal surface and a distal surface, and wherein said chamber comprises said porous medium (See paragraph [0021], one-way filter assembly 14 comprises an annular filter membrane 15).
  
Regarding Claim 28, Dumaresq-Lucas teaches the fluid extraction device of claim 27, wherein said chamber further comprises a lateral surface, wherein at least a portion of said lateral surface comprises a taper relative to a longitudinal axis of said fluid passage (The valve member 21 provides a first valve surface 24 – lateral surface with a taper relative to longitudinal axis of said fluid passage. See 24 in Fig. 2. The distal end is shown on the right bottom side of 24).
  

Regarding Claim 29, Dumaresq-Lucas teaches the fluid extraction device of claim 28, wherein a size of said space adjacent to said porous medium is based at least in part on an angle of said taper (Note space adjacent to first valve seat 24 in Fig. 2).
  
Regarding Claim 30, Dumaresq-Lucas teaches the fluid extraction device of claim 25.

Hudson teaches in the related field of extraction devices. Hudson teaches solid phase extraction devices for sample preparation are disclosed, comprising a hollow conical tube having one narrower opening and one broader opening in the Abstract. See paragraph [0015]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an opening, as taught by Hudson, to the tip, as taught by modified Dumaresq-Lucas, in order to allow for an elution buffer and eluted material to be collected outside the extraction device. 

Regarding Claim 31, Dumaresq-Lucas teaches the fluid extraction device of claim 27, wherein at least one of said proximal surface and said distal surface comprises one or more grooves that is configured to distribute said fluid in said chamber upon flow of said fluid towards said chamber (In paragraph [0021], the first annular member 16 has a recess 17).  

Regarding Claim 32, Dumaresq-Lucas teaches the fluid extraction device of claim 25, wherein said porous medium is freely movable in said fluid passage [0010] The filter membrane may be flexible such that at least a portion of it is moved inwardly of the syringe when fluid is sucked into the syringe to open a passage and permit fluid to by-pass the filter membrane, the portion being moved back to close the passage prior to fluid being expelled from the syringe such that the fluid must pass through the filter membrane.).  

Regarding Claim 33, Dumaresq-Lucas teaches the fluid extraction device of claim 25, wherein said fluid extraction device further comprises a housing having said fluid passage and said porous medium in said fluid passage ([0020] Referring first to FIGS. 1 to 6, a first embodiment of a syringe 10 according to the invention will be described. The syringe 10 comprises a main body 11 for receipt of fluid to be injected, a needle engagement formation 12 to which a needle (not shown) is attached in use, an opening 13 through which fluid may pass into or out of the syringe 10 and a plunger (not shown) for control of the flow of fluid into and out of the syringe 10.).  

Regarding Claim 34, Dumaresq-Lucas teaches the fluid extraction device of claim 33, wherein said porous medium is movable relative to said housing [0010] The filter membrane may be flexible such that at least a portion of it is moved inwardly of the syringe when fluid is sucked into the syringe to open a passage and permit fluid to by-pass the filter membrane, the portion being moved back to close the passage prior to fluid being expelled from the syringe such that the fluid must pass through the filter membrane. [0011] The filter membrane may have a cut there through to form a flap portion and a hinge line, the flap portion being the portion of the filter membrane which moves. [0012] The filter membrane may be secured to a spring member which moves in response to the flow of fluid into or our of the syringe and causes the filter membrane to move with it. Conveniently the spring member comprises a cross formation of either side of the filter membrane, the filter membrane being retained between them.

Claim 38, Dumaresq-Lucas teaches the fluid extraction device of claim 25, wherein said pressure source is a syringe (In paragraph [0020], a plunger (not shown) for control of the flow of fluid into and out of the syringe 10).

Regarding Claim 42, Dumaresq-Lucas teaches the fluid extraction device of claim 39, wherein said disk is configured to prevent a material of said porous medium from obstructing of said fluid passage (In paragraph [0021], the first annular member 16 has a recess 17. The limitation prevent said porous medium from blocking said fluid passage is interpreted by the Examiner to mean the groove allows a porous medium to have a fluid passage).  

Regarding Claim 43, Dumaresq-Lucas teaches the fluid extraction device of claim 25, wherein said porous medium is capable of moving between said first position and said second position upon deformation of at least a portion of said porous medium ([0010] The filter membrane may be flexible such that at least a portion of it is moved inwardly of the syringe when fluid is sucked into the syringe to open a passage and permit fluid to by-pass the filter membrane, the portion being moved back to close the passage prior to fluid being expelled from the syringe such that the fluid must pass through the filter membrane. [0011] The filter membrane may have a cut there through to form a flap portion and a hinge line, the flap portion being the portion of the filter membrane which moves. [0012] The filter membrane may be secured to a spring member which moves in response to the flow of fluid into or our of the syringe and causes the filter membrane to move with it. Conveniently the spring member comprises 

Regarding Claim 44, Dumaresq-Lucas teaches the fluid extraction device of claim 25, wherein said porous medium is capable of moving between said first position and said second position by translation [0010] The filter membrane may be flexible such that at least a portion of it is moved inwardly of the syringe when fluid is sucked into the syringe to open a passage and permit fluid to by-pass the filter membrane, the portion being moved back to close the passage prior to fluid being expelled from the syringe such that the fluid must pass through the filter membrane. [0011] The filter membrane may have a cut there through to form a flap portion and a hinge line, the flap portion being the portion of the filter membrane which moves. [0012] The filter membrane may be secured to a spring member which moves in response to the flow of fluid into or our of the syringe and causes the filter membrane to move with it. Conveniently the spring member comprises a cross formation of either side of the filter membrane, the filter membrane being retained between them.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dumaresq-Lucas (US Pub 2001/0007062), in view of Fomovskaia (US Pub 2002/0150907). 

Regarding Claim 26, Dumaresq-Lucas teaches the fluid extraction device of claim 25. Dumaresq-Lucas teaches in paragraph [0039], the filter membranes in all the foregoing embodiments may be formed of any appropriate material, such as Polymide 6. 
Dumaresq-Lucas is silent to wherein said porous medium comprises at least one material selected from the group consisting of silica, borosilicate, polyethylene, nylon, and Acrylonitrile-Butadiene-Styrene (ABS).
Fomovskaia teaches in the related of filter. In paragraph [0015], Porous filter membrane materials used for non-covalent nucleic acid immobilization have included materials such as nylon, nitrocellulose, hydrophobic polyvinylidinefluoride (PVDF), and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the porous medium of Dumaresq-Lucas, to be a porous medium made of nylon, as taught by Fomovskaia, in order to allow for nucleic acid isolation, in [0004].

Regarding Claim 35, Dumaresq-Lucas teaches the fluid extraction device of claim 25.
Dumaresq-Lucas is silent to wherein said porous medium comprises glass.
Fomovskaia teaches in the related of filter. In paragraph [0015], Porous filter membrane materials used for non-covalent nucleic acid immobilization have included materials such as nylon, nitrocellulose, hydrophobic polyvinylidinefluoride (PVDF), and glass microfiber. [0024] More recently, glass microfiber, has been shown to specifically bind nucleic acids from a variety of nucleic acid containing sources very effectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the porous medium of Dumaresq-Lucas, to be a porous medium made of glass microfiber, as taught by Fomovskaia, in order to allow for nucleic acid isolation, in [0004].

Regarding Claim 36, Dumaresq-Lucas teaches the fluid extraction device of claim 25, and teaches [0039] The filter membranes in all the foregoing embodiments may be formed of any appropriate material, such as polymide 6. The other component 
Dumaresq-Lucas is silent to wherein said porous medium comprises a polymer.
Fomovskaia teaches in the related of filter. In paragraph [0015], Porous filter membrane materials used for non-covalent nucleic acid immobilization have included materials such as nylon, nitrocellulose, hydrophobic polyvinylidinefluoride (PVDF), and glass microfiber. [0024] More recently, glass microfiber, has been shown to specifically bind nucleic acids from a variety of nucleic acid containing sources very effectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the porous medium of Dumaresq-Lucas, to be a porous medium made of nylon (polymer), as taught by Fomovskaia, in order to allow for nucleic acid isolation, in [0004].

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dumaresq-Lucas (US Pub 2001/0007062), in view of Stevenson (US Pub 2007/0122809).
Regarding Claim 37, Dumaresq-Lucas teaches the fluid extraction device of claim 25.
Dumaresq-Lucas is silent to wherein said porous medium has a porosity from about 0.2 micrometers to 3 micrometers.  
Stevenson teaches in the related art of filtration unit. [0015] while the downstream filter may have an average pore size of 0.1 to 5 micrometers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the porous medium in .

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dumaresq-Lucas (US Pub 2001/0007062), in view of Chiga (US Pub 2004/0208796).
Regarding Claims 39 and 40, Dumaresq-Lucas teaches the fluid extraction device of claim 25, further comprising a disk adjacent to said porous medium and wherein said disk is porous.  
Chiga teaches in the related art of a filter for laboratory use includes a housing. [0033] Supporting body 46 is preferably a porous disk of high density polyethylene, and other inert plastics may be used so long as there is no damage to the filter membrane and flow characteristics are not unduly compromised. Alternatively, the porous disk can be replaced by radial and/or annular ribs with suitable channels communicating with the outlet on, or molded onto, bottom plastic part 4. Filter membrane 12 is preferably PC (polycarbonate), PTFE (polytetrafluoroethylene), or polyester of porosity 0.45 micron, and the porosity may vary from 0.2 to 10 micron. In addition, filter membrane 12 may be substituted with other media such as woven screen, again as suitable for the intended application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a disk adjacent to said porous medium and wherein said disk is porous, as taught by Chiga, in the device of .
	
Claim 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dumaresq-Lucas (US Pub 2001/0007062), in view of Chiga (US Pub 2004/0208796), and further in view of Nozaki (US Pub 2006/0213827).
Regarding Claim 41, modified Dumaresq-Lucas teaches the fluid extraction device of claim 39 and Chiga teaches the disk is preferably porous [0033] (no requirement of porous is disclosed though).
Modified Dumaresq-Lucas is silent to wherein said disk is non-porous.  	
Nozaki teaches in the related art of a filter device. [0043] the pleated filter 5 are tightly sealed using a non-porous disc-shaped plastic film sheet 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the disk, as taught by modified Dumaresq-Lucas, with a disk that is non-porous, in order to allow for the filter to be easily sealed and a uniform distribution of the liquid is made possible, as taught by Nozaki in [0018].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798